Citation Nr: 9907008	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for fibromyalgia, upper body pain in the 
shoulders, arm, chest, and upper back, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total rating for individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.

This appeal arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted the veteran service 
connection for fibromyalgia and assigned a 40 percent rating 
effective from November 1993.  At the same time the RO denied 
entitlement to a 100 percent rating based on individual 
unemployability.  In an August 1998 statement the veteran 
disagreed with the assignment of the 40 percent evaluation 
and requested a 100 percent evaluation because he "cannot 
keep a job with this disease."  This constituted a notice of 
disagreement with the issue of individual unemployability.  
In the statement of the case issued later in August, it was 
noted that the veteran felt he should be awarded a 100 
percent rating "because he cannot work" due to the disease.  
In his substantive appeal filed in September, he argued that 
a total rating should be assigned because the Social Security 
Administration awarded him "permanent" disability in 1995.  
At his hearing before the undersigned Board Member in 
February 1999, the veteran and his representative reiterated 
the veteran's entitlement to a total rating based on 
unemployability.  However, he has not received a statement of 
the case on the issue, and is it entirely clear that 
consideration has been given to the applicability of 38 
C.F.R. 4.16(a) regarding disabilities of common etiology 
meeting the jurisdictional requirement when they have a 
combined rating of 60 percent.

The Board notes that a December 1993 rating decision denied 
the veteran's request for service connection for a 
psychiatric disorder.  The veteran did not file a notice of 
disagreement as to that issue, and the decision became final.  
The Board notes that findings from a March 1998 VA 
examination indicated that the veteran's fibromylagia could 
induce an "exacerbation of his underlying and fragile 
psychiatric disorder."  The veteran's representative raised 
the issue of secondary service connection for a psychiatric 
disorder at the February 1999 hearing.  As the matter has 
been raised specifically, the issue of secondary service 
connection for a psychiatric disorder is referred to the RO 
for appropriate consideration.  

The Board notes that the veteran was denied an increased 
rating for his right wrist disability in a December 1993 
rating decision.  A notice of disagreement was filed, and a 
statement of the case was issued in February 1998.  However, 
the veteran did not file a timely substantive appeal as to 
this issue.  The veteran's representative did raised the 
issue of an increased rating for the veteran's wrist 
disability at the February 1999 Board hearing.  Insofar as 
this might be considered an attempt to reopen the claim for 
an increased rating the veteran's right wrist disability, the 
issue is referred to the RO for appropriate development and 
consideration.  


REMAND

Upon consideration of the current record and the veteran's 
testimony and his representative's arguments at the Board 
hearing in February 1999, the Board finds that the issues 
referred to in the introduction above are intertwined with 
the current claims of a higher rating for fibromyalgia and a 
total rating based on individual unemployability.  The Board 
also believes that additional development should be 
undertaken prior to adjudication of the issues before the 
Board.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should contact the SSA and 
request that it be furnished with copies 
of the documents relating to a favorable 
SSA decision which granted the veteran 
disability benefits in about 1955, and 
copies of all the pertinent medical 
records relied upon by SSA in arriving at 
this decision.

2.  The veteran should be afforded a 
psychiatric examination to determine the 
diagnosis and etiology of any current 
psychiatric disability.  The veteran's 
claims file must be made available to the 
examiner who is to review it prior to the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
offer an opinion on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
any currently identified psychiatric 
disorder is secondary by occurrence or 
aggravation to any service-connected 
disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  If any such aggravation 
is shown to exist, the examiner should 
address each of the following: (a) the 
baseline manifestations which are due to 
the effects of the veteran's psychiatric 
disorder, if found to be present; (b) the 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to the veteran's service-connected 
disabilities; and (c) the medical 
considerations supporting an opinion that 
increased manifestations of a psychiatric 
disorder, if found to be present, is/are 
proximately due to his service-connected 
disabilities.  All opinions should be 
supported by a written rationale of the 
facts and medical principles involved.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service connected right 
wrist disability and fibromyalgia.  The 
claims folder must be made available to 
the examiner for review.  All indicated 
studies should be performed, and all 
findings reported in detail. The examiner 
is to comment on the impact the 
disabilities have on the veteran's 
ability to work

The RO should then adjudicate the issues of service 
connection for a psychiatric disorder, a higher rating for 
fibromyalgia, and an increased rating for the right wrist 
disability.  The RO is also to adjudicate entitlement to TDIU 
benefits.  If any benefit is denied, the veteran and his 
representative should be furnished a statement of the case 
notifying him of all the pertinent evidence and law and 
regulations used in the adjudication of his claim.  He is to 
be informed of the necessity of filing a substantive appeal, 
VA form 9, as to the issues involving service connection for 
a psychiatric disorder and increased rating for the right 
wrist disability if he wishes to pursue either on appeal.  
The veteran and representative should be given an opportunity 
to respond thereto.  The case should then be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that the veteran's entire claim is 
adjudicated with finality.  By this REMAND the Board 
intimates no opinion as to the ultimate disposition of the 
appeal. The veteran may submit to the RO any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he receives further notice.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


